Title: From George Washington to Major General John Sullivan, 20 May 1778
From: Washington, George
To: Sullivan, John


                    
                        Dear sir.
                        Head Quarters Valley Forge 20th May 1778
                    
                    I received your two favors both of the 1st Instant with a general return of the troops under your command. I am sorry to find the States so backward in reinforcing you, and considering your weakness in forces, and the enemies strength on Rhode Island, their indolence is somewhat remarkable.
                    If Gen. Stark has accepted of the appointment of Congress I can have no objection to the complying with your request. Should you know this to be the case, I have inclosed a letter desiring him to join you immediately which you will be pleased to forward.
                    All our late information from Philadelphia concur in producing a belief that the enemy mean to evacuate the City. We hear also from New-York that a number of houses are taken up for the refugees and officers from Philadelphia. This would seem to point to New-York, at least, as a place of general rendezvous. But from the information yet acquired it is difficult to conjecture rightly where they mean to open the campaign, whether in America or the West Indies. With respect I am Dear Sir your most obedient & very hble servt
                    
                        Go: Washington
                    
                 